Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered November 14, 2014. The order, among other things, denied the motion of defendant Tank Industry Consultants, Inc. for leave to reargue and/or renew its motion for summary judgment.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on September 28, 2015,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Scudder, P.J., Smith, Valentino, Whalen and DeJoseph, JJ.